

115 HR 704 IH: Small Business and Community Investments Expansion Act of 2017
U.S. House of Representatives
2017-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 704IN THE HOUSE OF REPRESENTATIVESJanuary 27, 2017Mr. Ellison (for himself, Mr. Stivers, Mrs. Carolyn B. Maloney of New York, Mr. Pittenger, Mr. Delaney, Mr. Paulsen, and Ms. Sinema) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Home Loan Bank Act to expand the purposes of advances and collateral available
			 to community development financial institutions.
	
 1.Short titleThis Act may be cited as the Small Business and Community Investments Expansion Act of 2017. 2.Expanding the purposes of advances and collateral available to community development financial institutionsSection 10(a) of the Federal Home Loan Bank Act (12 U.S.C. 1430(a)) is amended—
 (1)in paragraph (2)(B), by inserting or community development financial institution (as defined in section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702)) after community financial institution; and
 (2)in paragraph (3)(E), by inserting or community development financial institution (as defined in section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702)) after community financial institution.
			